Exhibit 10.1

January 30, 2008

John Rolls

4 Frog Rock Road

Armonk, New York 10504-1012

Purchase of MBIA Inc. Common Stock

Dear John:

This letter agreement (the “Letter”) sets forth the terms of the agreement
between you and MBIA Inc. (the “Company”) regarding the purchase by you of 1,600
shares of the Company’s Common Stock (the “Stock”), on the terms and conditions
approved by the Company’s Board of Directors on January 18, 2008.

1. Purchase of Stock. By the execution of this Letter, you agree to purchase
from the Company, and the Company will sell to you, the following number of
shares at the following prices per share:

 

Number of

Shares

  

Purchase Price

Per Share          

  

Aggregate Purchase

Price Per Tranche    

100

   44.1701      4,417.01

705

   44.1500    31,125.75

  95

   38.8300      3,688.85

700

   38.9457    27 261.99

The parties agree and acknowledge that the prices and number of shares set forth
above correspond to the sales prices related to the sale of a corresponding
number of shares of the Company’s common stock effected by a third party broker,
as margin sales, during the period October 31 to November 1, 2007. You have
represented that such sales occurred without your prior knowledge and without
any action on your part. As you had no intent to cause such sales to occur, you
requested and the Company agreed to sell you the same number of shares at the
same prices to demonstrate that you had no intent to sell such shares and to
confirm your desire not to benefit economically from such sales.

2. Additional Shares. You represent that in addition to the above referenced
margin sales, there was another margin sale of 475 shares at per share sales
price of $33.3401, which occurred on November 5. You represent that, at that
time, you believed

 



--------------------------------------------------------------------------------

in good faith that that this was the only sale that had occurred and promptly
effected a market purchase of 500 shares at a higher exercise price of $34.868
per share, to restore the sold shares to you account (the “Cover Purchase”).
Accordingly, such 475 shares were not included in determining the shares to be
purchased from the Company under this Letter.

3. Closing. Closing of this purchase shall take place immediately following the
execution of this Letter, at the Company’s offices, and shall be effected by the
delivery by you to the Company of a check for the aggregate purchase price of
$66,493.60.

4. Satisfaction of Liability. As the aggregate purchase price of the shares
substantially exceeds the fair market value of the shares by more than the
amount of the profit described below, the Company agrees and acknowledges that
this purchase sale constitute a full and complete settlement of your obligation
under Section 16(b) of the Securities Exchange Act of 1934, as amended, to
disgorge to the Company the profit you realized (within the meaning of such
Section 16(b)) upon the Cover Purchase, which was matchable with the sales of
500 shares of common stock that occurred at a sales price of $44.1701 as to 100
shares, and $44.15 as to 400 shares, on October 31, 2007.

5. Voluntary Purchase. You represent that (i) you are entering into this
Agreement on a voluntary basis and (ii) you have had available to you such
financial data regarding the Company as you have deemed necessary to make an
informed judgment to purchase the shares.

6. Entire Agreement. This Agreement constitutes the entire agreement between you
and the Company with respect to the subject matter hereof, and all promises,
representations, understandings, arrangements and prior agreements relating to
such subject matter are merged herein and superseded hereby.

If you agree that the foregoing sets forth our agreement regarding your purchase
of the shares referenced herein, please sign one copy of this Agreement below
where indicated and return it to the undersigned.

 

MBIA, INC. /s/ Ram D. Wertheim

 

 

Agreed to and Accepted: /s/ John Rolls

John Rolls

Dated: 1/30/08

 

2